

114 S3522 IS: Graduate Medical Education Equity Act
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3522IN THE SENATE OF THE UNITED STATESDecember 8, 2016Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to modify the payment amount for direct graduate
			 medical education costs for certain hospitals.
	
 1.Short titleThis Act may be cited as the Graduate Medical Education Equity Act.
 2.Payment amount for direct graduate medical education costs for certain hospitalsSection 1886(h)(3) of the Social Security Act (42 U.S.C. 1395ww(h)(3)) is amended— (1)in subparagraph (A), by striking The payment and inserting Subject to subparagraph (E), the payment; and
 (2)by adding at the end the following new subparagraph:  (E)Payment amount for certain hospitals (i)In generalBeginning on or after the date of enactment of this subparagraph, the payment amount for a qualified hospital (as defined in clause (ii)) for the hospital's cost reporting period beginning during the fiscal year that immediately follows the date on which the qualified hospital submits a letter of intent described in clause (iv) is equal to the product of—
 (I)the aggregate approved amount (as defined in subparagraph (B)) for that period, and (II)the hospital's Medicaid inpatient utilization rate (as defined in section 1923(b)(2)) for that period.
 (ii)Qualified hospital definedIn this subparagraph, the term qualified hospital means, with respect to a hospital cost reporting period, a hospital that— (I)is determined by the Secretary to meet the requirements described in clause (iii) for the preceding hospital cost reporting period; and
 (II)submits to the Secretary a letter of intent described in clause (iv) as part of its annual cost report for such preceding period.
 (iii)Requirements describedWith respect to a qualified hospital, the following requirements are described in this clause: (I)The hospital has a participation agreement under this title.
 (II)The hospital has an approved medical residency training program (as defined in paragraph (5)(A)). (III)With respect to the hospital cost reporting period involved, the aggregate Medicare fee-for-service and managed care inpatient load of the hospital does not exceed 10 percent of the total inpatient days of the hospital.
 (IV)With respect to such period, the hospital does not receive payments for graduate medical education under either of the following:
 (aa)A State plan under title XIX.
 (bb)The Children’s Hospitals Graduate Medical Education Payment Program under section 340E of the Public Health Service Act.
 (iv)Letter of intent describedNot later than 6 months after the date of enactment of this subparagraph, the Secretary shall make available a model letter of intent on the Internet website of the Centers for Medicare & Medicaid Services. Such letter shall require the following information with respect to a hospital for the hospital cost reporting period involved:
 (I)A statement of intent for the hospital to be a qualified hospital under this subparagraph.
 (II)An attestation that the hospital does not receive payments for graduate medical education under a State plan under title XIX.
 (v)Failure to meet requirementsIf a hospital does not meet one or more of the requirements described in clause (iii), the Secretary shall notify the hospital in writing not later than 60 days following the receipt of the hospital’s letter of intent.
 (vi)Ensuring no duplicate paymentsWith respect to a qualified hospital, the payment amount under this subparagraph for a hospital cost reporting period shall be in lieu of any other payment amount that would otherwise be applicable for direct graduate medical education costs for such period under this subsection..